DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the hardened portions” in both line 1 and line 3 of claim 3 is plural and lacks proper antecedent basis.  Just a singular hardened portion has been previously recited in claim 1 line 3.  Likewise, in each of lines 2, 4 and 5 and claim 4 “the hardened portions” lacks proper antecedent basis, and also see claim 5, line 1; and four occurrences in claim 6.
	In claim 6, line 3 the phrase “hardened portion” is considered to be indefinite. It is unclear if the Applicant is reciting only one hardened “portion” or a plurality of hardened portions. 
In the last line of claim 4 the expression “… formula (1)” is considered to be indefinite.  It is unclear if this expression is referring back to equations in the specification or is identifying the given equation in claim 4 as Formula (1).  Further in line 6 of claim 4 the word “formula” is immediately followed by a period, it is unclear if the equation is being claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Harris et al US Patent Application Publication No. 2018/0094334 (cited by Applicant).
.
Harris discloses a vehicle structure comprising: 
(claim 1) a base material portion formed into a plate shape from a steel plate (10): a hardened portion (18) that is formed as a part of the base material portion is heated and melted from a surface of the base material portion on a first side in a thickness direction through an intermediate portion of the base material portion in the thickness direction (see paragraph #27), and then cooled and solidified so that a boundary between the hardened portion and the base material portion has a curved shape (see figure 1C) that is formed around the first side of the base material portion in the thickness direction, the first side of the base material portion serving as a center of a curvature.

 In regard to claim 2, Harris discloses a diameter dimension (see figure 1A wherein hardened portions have a center 26 with a diameter d2 as seen in figure 1A ) of the hardened portion when the hardened portion is seen from a side of the thickness direction of the base material portion is at least twice as large as a maximum dimension of the hardened portion in the thickness direction of the base material portion (the dimensions of thickness and diameter described in paragraph #23).

In regard to claim 3, Harris discloses three of the hardened portions are included which are adjacent to each other in a direction orthogonal to the thickness direction of the base material portion so that a shape formed as centers of the hardened portions are connected with each other is an almost equilateral triangle in a view from the side of the thickness direction of the base material portion (see figure 1B). 

In regard to claim 4, Harris discloses: the hardened portions are disposed in a staggered pattern when the hardened portions are seen from the first side of the base material portion in the thickness direction; and a relation between an interval p between the centers of the hardened portions adjacent to each other, and a diameter dimension d of each of the hardened portions satisfies a following formula.  Harris discloses center interval distance D1 (P)and diameter D2 (d) in figure 1A, see paragraphs #22, 23 where both D1 and D2 can be 5 mm,  thereby satisfying the equation below: 


P< 2       x d										     31/2	


In regard to claim 5, Harris discloses wherein the hardened portions are formed on both a surface side and a back surface side of the base material portion in the thickness direction, respectively (see 16, 20 in figure 1C),


 
Allowable Subject Matter
Claim 6  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record cited on the attached USPTO form 892 is cited for its metal plate hardening (including by lasers)  and/or method and apparatus for strengthening vehicle floors.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612